The Court decided, the Chief Justice delivering the opinion, that Lindsley Ward was not a competent witness. On the death of his father, he became a party in interest, and interested in defeating a recovery; and although the death of his father was not suggested on the record, the fact being proved, the incompetency of the witness was established. The court were also of opinion that the partnership between the plaintiff and his son being shewn, the receipt of the son was admissible in evidence, had it been proved by competent testimony; but not having been so proved, it should not have been received. For these causes the nonsuit was set aside, and a new trial granted.
* > ii